  Case 18-04490         Doc 52     Filed 12/04/18 Entered 12/04/18 12:57:09              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-04490
         CHARMAINE R PRICE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/20/2018.

         2) The plan was confirmed on 05/10/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/20/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-04490       Doc 52        Filed 12/04/18 Entered 12/04/18 12:57:09                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $2,776.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $2,776.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $754.85
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $106.30
    Other                                                                 $400.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,261.15

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
BIG PICTURE LOANS                Unsecured         500.00           NA            NA            0.00       0.00
CHASE AUTO FINANCE               Unsecured      7,000.00            NA            NA            0.00       0.00
CHRYSLER CAPITAL                 Unsecured            NA     21,482.83      21,482.83           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         220.00        520.00        520.00           0.00       0.00
COMMONWEALTH EDISON              Unsecured         561.68        677.05        677.05           0.00       0.00
GREAT LAKES CREDIT UNION         Unsecured     25,000.00            NA            NA            0.00       0.00
GREAT LAKES CREDIT UNION         Unsecured     20,000.00            NA            NA            0.00       0.00
INBOX LOAN                       Unsecured         300.00           NA            NA            0.00       0.00
JPMORGAN CHASE BANK NA           Secured        9,000.00     15,789.24       9,000.00        613.37     130.58
JPMORGAN CHASE BANK NA           Secured        8,000.00       9,525.00      8,000.00        596.76     113.90
JPMORGAN CHASE BANK NA           Unsecured     10,000.00     11,757.31      11,757.31           0.00       0.00
JPMORGAN CHASE BANK NATIONAL     Secured       65,000.00     62,266.46      74,398.75           0.00       0.00
JPMORGAN CHASE BANK NATIONAL     Secured       12,000.00     12,132.29      12,132.29           0.00       0.00
LVNV FUNDING                     Unsecured            NA         935.77        935.77           0.00       0.00
LVNV FUNDING                     Unsecured            NA         786.45        786.45           0.00       0.00
LVNV FUNDING                     Unsecured         281.48        311.93        311.93           0.00       0.00
MANLY DEAS KOCHALSKI             Unsecured           0.00           NA            NA            0.00       0.00
MASSEYS                          Unsecured         271.80           NA            NA            0.00       0.00
MERRICK BANK                     Unsecured      1,200.00       1,223.58      1,223.58           0.00       0.00
NICOR GAS                        Unsecured         550.00        996.03        996.03           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         550.00        597.14        597.14           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured          27.00        255.74        255.74           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         282.00        272.14        272.14           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         258.83        291.56        291.56           0.00       0.00
ROBERT J ADAMS & ASSOC           Priority       4,000.00            NA            NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured           0.00           NA            NA            0.00       0.00
UNCLE WARBUCKS                   Unsecured      1,570.00       1,040.00      1,040.00           0.00       0.00
US DEPT OF HOUSING & URBAN DEV   Secured              NA       8,255.82      8,255.82           0.00       0.00
VILLAGE OF ALSIP                 Unsecured         270.00           NA            NA            0.00       0.00
VILLAGE OF DOLTON                Secured           900.00           NA         900.00          60.24       0.00
ZOCA LOANS                       Unsecured         300.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 18-04490         Doc 52      Filed 12/04/18 Entered 12/04/18 12:57:09                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $82,654.57              $0.00             $0.00
       Mortgage Arrearage                                $12,132.29              $0.00             $0.00
       Debt Secured by Vehicle                           $17,000.00          $1,210.13           $244.48
       All Other Secured                                    $900.00             $60.24             $0.00
 TOTAL SECURED:                                         $112,686.86          $1,270.37           $244.48

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $41,147.53                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,261.15
         Disbursements to Creditors                             $1,514.85

TOTAL DISBURSEMENTS :                                                                        $2,776.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
